DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 8 is objected to because of the following informalities:
	“the first auxiliary power supply is configures to” should be “the first auxiliary power supply is configured to”
	Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 1 is directed to a magnetic resonance imaging system, but it is unclear whether magnetic resonance imaging apparatus set forth in the body of the claim is a required element of the claimed system or structure that is functionally related to the system.  In claim 8 which depends from claim 1, for example, the language “a switch board provided in a middle portion of an electrical path between the commercial power supply and the magnetic resonance imaging apparatus” would appear to implicitly require the magnetic resonance imaging apparatus as a structure of the claimed system.  Clarification is required so that the scope of the claim is clear.  Claims 2-8 are rejected under 35 U.S.C. 112(b) by virtue of their dependence from claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE202016006654U1 to Siemens Healthcare GmbH (Siemens).

	Regarding claim 1, Siemens discloses a magnetic resonance imaging system comprising:
	a first auxiliary power supply configured to supply power to a magnetic resonance imaging apparatus at a time of power outage of a commercial power supply electrically connected to the magnetic resonance imaging apparatus (Siemens, e.g., Figs. 1-2 and paragraph 54, second uninterruptible power supply 69);
	one or more second auxiliary power supplies each configured to supply the power to the magnetic resonance imaging apparatus, the one or more second auxiliary power supplies being electrically connected in series to the first auxiliary power supply (Siemens, e.g., Figs. 1-2 and paragraph 49, first uninterruptible power supply 64); and
	control circuitry (Siemens, Figs. 1-2 and paragraphs 48, 50, controller 61) configured to:
		determine a state of feeding from the first auxiliary power supply and the one or more second auxiliary power supplies to the magnetic resonance imaging apparatus (Siemens, e.g., paragraphs 9-14, 26-32); and
		perform control of power consumption in the magnetic resonance imaging apparatus based on a determination result of the state of feeding (see Siemens as applied above, e.g., paragraphs 9-14, 26-32).

	Regarding claim 2, Siemens discloses a cooling portion configured to cool a superconducting coil for generating a magnetostatic field, wherein at the time of power outage of the commercial power supply, the control circuitry controls the power from the first auxiliary power supply or the one or more second auxiliary power supplies to the cooling portion and the control circuitry (see Siemens as applied to claim 1, e.g., Fig. 1 and paragraph 45, cooling system 70; also see Fig. 2 and paragraph 53, compressor 71, pulse tube cooler 72; also see paragraph 54, second uninterruptible power supply 69 may supply power to cooling system 70; also see paragraphs 29-32).

	Regarding claim 3, Siemens discloses wherein at the time of power outage of the commercial power supply, the first auxiliary power supply is electrically connected to the cooling portion (see Siemens as applied to claim 2, e.g., paragraph 54, second uninterruptible power supply 69 may supply power to cooling system 70; also see paragraphs 29-32).

	Regarding claim 4, Siemens discloses wherein the cooling portion includes a refrigerator configured to cool a refrigerant for cooling the superconducting coil and a heat exchanger for cooling the refrigerator (see Siemens as applied to claim 2, e.g., Fig. 2 and paragraph 53, compressor 71, pulse tube cooler 72).

	Regarding claim 5, Siemens discloses wherein the first auxiliary power supply is an uninterruptible power supply (see Siemens as applied to claim 1).

	Regarding claim 6, Siemens discloses wherein each of the one or more auxiliary power supplies is an uninterruptible power supply or a power generator (see Siemens as applied to claim 1).

	Regarding claim 7, Siemens discloses wherein at a time of non-power-outage of the commercial power supply, the first auxiliary power supply is electrically connected to the commercial power supply and substantially power-fed by the commercial power supply (see Siemens as applied to claim 1, e.g., Fig. 2, second uninterruptible power supply 69 fed by external power supply 3).

	Claim 9 recites a power control method comprising:
	determining a state of feeding to a magnetic resonance imaging apparatus from a first auxiliary power supply configured to supply power to the magnetic resonance imaging apparatus at a time of power outage of a commercial power supply electrically connected to the magnetic resonance imaging apparatus, and one or more second auxiliary power supplies each electrically connected in series to the first auxiliary power supply and configured to supply the power to the magnetic resonance imaging apparatus; and
	performing control of power consumption in the magnetic resonance imaging apparatus based on a result of determining the state of feeding,
and is rejected under 35 U.S.C. 102(a)(1) as anticipated by Siemens for reasons analogous to those discussed above in connection with claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

	CN106532920A relates to a nuclear magnetic equipment power supply circuit, see, e.g., Fig. 1.
	A. Prudenzi, A. Fioravanti, L. Petriconi and V. Caracciolo, "Power Quality problems in hospital: a case study," 2019 IEEE Milan PowerTech, 2019, pp. 1-6, relates to a power quality investigation; see, e.g., page 2, Fig. 2.
	T. Kiehn, Selecting the Right Uninterruptible Power Supply to Protect Diagnostic Equipment, 2016, discloses that to prevent electrical interruption, most hospitals and health care facilities install an uninterruptible power supply (UPS), and that UPS systems not only supply short-term power protection by bridging the gap between utility failure and generator start-up during an outage, but also condition incoming utility power, which is of equal importance to health care facility managers; see, e.g., page 1.
	Healthcare report - Powering healthcare, Eaton, 2019, discloses a UPS is needed to bridge the gap between utility failure and generator start-up; see, e.g., page 6.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL R MILLER whose telephone number is (571)270-1964. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571)272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANIEL R MILLER/Primary Examiner, Art Unit 2863